Exhibit 10.5

 

Schedule of the Directors, Executive Officers and 5% Stockholders which have
entered into Franchise

Agreements or Preliminary Agreements for a Texas Roadhouse Restaurant

 

As of December 31, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and Ownership

 

Franchise
Agt. Signed

 

Franchise
Fee (2)

 

Royalty Rate

 

BILLINGS, MT

TEXAS ROADHOUSE OF BILLINGS, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

    

W. Kent Taylor (27.5%)

Scott M. Colosi (2.0%)

    

12/11/2018

    

$

15,000 

    

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

EVERETT, MA

TEXAS ROADHOUSE OF EVERETT, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

W. Kent Taylor (28.75%)

 

06/08/2018

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

FARGO, ND 

ROADHOUSE OF FARGO, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

Scott M. Colosi (5.05%)

 

10/05/2016

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

FARMINGTON, NM (1)

ROADHOUSE OF FARMINGTON, NM, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

W. Kent Taylor (95.0%)

 

 

 

$

0 

 

 

3.5 

%

 

 

 

 

 

 

 

 

 

 

 

 

LEXINGTON, KY

MAN O’WAR RESTAURANTS, INC.

300 WEST VINE, SUITE 2200

LEXINGTON, KY 40507

 

W. Kent Taylor (5.0%)

 

08/13/2012

 

$

0 

 

 

2.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

MCKINNEY, TX

ROADHOUSE OF MCKINNEY, LTD.

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

Scott M. Colosi (2.0%)

 

09/16/2014

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

MUNCIE, IN

HOOSIER ROADHOUSE, LLC

13099 PARKSIDE DRIVE

FISHERS, IN 46038

 

W. Kent Taylor (4.91%)

 

04/11/2013

 

$

0 

 

$

50,000 

/yr

 

 

 

 

 

 

 

 

 

 

 

 

OMAHA, NE

ROADHOUSE OF OMAHA, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

Scott M. Colosi (10.99%)

 

02/10/2017

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

PORT ARTHUR, TX

TEXAS ROADHOUSE OF PORT ARTHUR, LTD.

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

W. Kent Taylor (15.0%)

Scott M. Colosi (3.0%)

 

12/21/2018

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

WICHITA, KS

ROADHOUSE OF KANSAS, LLC

6040 DUTCHMANS LANE

LOUISVILLE, KY 40205

 

W. Kent Taylor (24.05%)

Scott M. Colosi (4.0%)

 

01/03/2015

 

$

15,000 

 

 

4.0 

%

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(1)



Franchise rights under Preliminary Agreement,  dated March 19, 2004, are to be
transferred to a location not yet identified.

 

(2)



This fee represents the renewal fee to be paid and/or has been paid by the
applicable franchisee upon the renewal of the applicable Franchise Agreement.

 

 

 



